Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of Applicant's remarks, amendments and the Declaration under Rule 1.132 in the response filed April 21, 2022. 

Priority
This application, 17/119,527, filed 12/11/2020 claims priority to provisional application 62/947,968, filed 12/13/2019.  

Terminal Disclaimer
The terminal disclaimer filed on 04/22/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 has been considered by the examiner.


Withdrawn Rejections
The rejection of Claims 1, 5 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thompson et al. in US patent 7,560,586 in view of Bastin et al. in Organic Process Research & Development 2000, 4, 427 – 435 is rendered moot and is withdrawn in response to the unexpected results provided in the Rule 1.132 Declaration submitted by Stephen Wald (heretofore “the Wald Declaration”). 
The rejection of Claims 2-4, 6, 7, and 22 under 35 U.S.C. 103(a) as being unpatentable over Thompson et al. in US patent 7,560,586 in view of Bastin et al. in Organic Process Research & Development 2000, 4, 427 – 435 and further in view of Glausch et al. in US 2010/0056481 is rendered moot and is withdrawn in response to the unexpected results provided in the Wald Declaration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Jeffrey J. Ellison on April 21, 2022.
The claims have been amended as follows:

Claims 6 and 8-17 are canceled. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to an amorphous zinc salt of 2-[3-[(3R)-3-[[2-chloro-3-(trifluoromethyl)phenyl]methyl-(2,2-diphenylethyl)amino]butoxy]phenyl]acetic acid (Compound 1), wherein the zinc salt is a 2:1 (Compound 1:zinc) salt, is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
Thompson et al. in US patent 7,560,586 and Bastin et al.
As discussed in the section withdrawing the applied prior art rejections under 35 U.S.C. 103(a), Thompson discloses Compound 1 in the form of a hydrochloride salt, but neither teaches nor suggests Compound 1 in the form of a zinc salt.
Further, as discussed in the Wald Declaration, the zinc salt displays advantageous physical properties (a free flowing solid) compared to a large number of anionic and cationic counterions known in the prior art (as disclosed by the Bastin reference), most of which failed to produce any isolatable solids or yielded products in the form of oils or sticky gums (Declaration, paragraphs 6 and 7).  Further, the amorphous 2:1 zinc salt of Compound 1 is unexpectedly stable thermally, and unexpectedly stable with respect to undesired esterification when formulated in a self-emulsifying drug delivery system (SEDDs), compared to the known hydrochloride salt (Declaration, paragraphs, 8 and 9).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628